O’Brien, J.:
•The action is brought by an attorney to recover for professional services. The answer admits the employment, but denies the services to, the extent alleged, or that they were of the value claimed. The services covered a period of fifteen months, and were rendered in connection with the judicial settlement of the accounts of the defendants as executrices and executor under a will, proceedings instituted by the board of health to compel the discontinuance of the use of a basement of a house, and an action brought for rent due the estate, which was undefended. In addition, there are items covering fifty-one interviews and consultations with the defendants, which enumeration embraces all the items of the bill of particulars, •exclusive of those relating to the disbursement of sixty-three dollars and eighty-two cents.
*162In Hedges v. The Methodist Protestant Church of the Village of Williamsburgh (23 App. Div. 347), in which reference is made to the case of Feeter v. Arkenburgh (147 N. Y. 237), the rules to be applied in determining whether, in a suit by an attorney for services, a compulsory reference should be granted or refused, are so fully .stated that it is unnecessary to repeat them. In Feeter v. Arkenburgh (supra) the attorney’s bill included one hundred and fifty items and three separate subjects of employment; in Hedges v. The Methodist Protestant Church (supra) the services for which suit was brought included one action, four mandamus proceedings, two street openings and the drawing of contracts and documents, and in both of these cases it was held, reversing the court below, that the action was not referable. Richards v. Stokes (1 App. Div. 305) was an extreme case. The subjects of employment there were exceedingly numerous. “We are * * * dealing,” said the court, “ with almost innumerable items of service rendered under many retainers.” In the case at bar the subjects of employment are not numerous, and the items of the bill of particulars are not independent items of a long account within the meaning of that expression as used in the Code.
The order appealed from must, therefore, be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs to abide the event.
Van Brunt, P. J., Barrett, Rumsey and Ingraham, J.J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs to abide event.